UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2009 Commission file number: 0-6428 ASI Technology Corporation (Exact name of registrant as specified in its charter) Nevada 88-0105586 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 980 American Pacific Drive, Suite #111 Henderson, Nevada 89014 (Address of principal executive offices) (702) 734-1888 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.02 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o YesoNo(not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company .See the definitions of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer oAccelerated filer oNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of the issuer’s Common Stock held by non-affiliates of the registrant on March 31, 2009 was approximately $2.342,000 based on the closing price as reported on the NASD’s OTC Electronic Bulletin Board system. As of December 15, 2009 there were 17,093,723 shares of ASI Technology Corporation Common Stock, par value $.02, outstanding. TABLE OF CONTENTS Page PART II ITEM 9A(T). Controls and Procedures 5 PART IV SIGNATURES 6 Exhibit Index 2 EXPLANATORY NOTE We filed our Annual Report on Form 10-K for the year ended September 30, 2009 on December 22, 2009 (the “Original Filing”) and are filing this Amendment No. 1 to the Annual Report on Form 10-K/A for the year ended September 30, 2009, solely to amend and replace Item 9A(T) Controls and Procedures and replace Exhibits 31.1 and 31.2 for the year ended September 30, 2009. Other than as noted above, no other changes have been made to the Original Report.
